DETAILED ACTION
The Examiner acknowledges Claim 1 has been amended and Claims 2, 4 and 7 have been cancelled.
Response to Arguments
Applicant's arguments with respect to the Prior Art rejections have been fully considered but they are not persuasive:
The first comment is that the Applicant re-affirms the previous arguments. In response, the Examiner re-affirms the responses made in the previous Office Action and wherein the previous arguments are not persuasive.
The next argument is that Konstantin provides a juxtaposed arrangement of panel units but the instant application is for a single panel. However, it is noted that these features are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus there is nothing limiting in the claims to a single panel.
The next argument is the Examiner’s interpretation of “offset” in claim 1 is mistaken because the offset in the instant application prevent staging of any excess water on the metal roof system. However, it is noted that the features upon which applicant relies (i.e., preventing staging of excess water) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). A structural difference is needed between the claimed invention and the prior art in order to patentably 
The next argument is about the pair of standing seams projecting downward at an angle other than 90 degrees and that the Examiner’s mapping of the features from Konstantin is mistaken. However, the Examiner had used Celsi to teach this limitation in both previous claim 4 and the current rejection. Therefore the argument is moot.
The next argument is about the lock provided on outside face. The amendment to the claim has forced the Examiner to change the interpretation in the rejection. The rejection now anticipates a single or multi-tooth lock provided on an outside face [see rejection below].
The final argument is that Konstantin and Celsi in combination do not disclose the U-shaped protruding portion. However, the Examiner had previously rejected this limitation in previous claim 7. The Applicant has not provided any sort of argument about how the previous rejection is faulty or any further amendments to overcome the rejection. Furthermore, the Applicant argues about features that are not claimed such as ensuring better engagement of the lock with the flanges. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.
Claim Objections
Claim 1 is objected to because of the following informalities:  It seems like the word “an” could be used on Line 12 between “on” and “outside”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 9,151,056 to Konstantin in view of US Patent # 4,979,345 to Celsi.
Regarding claim 1, Konstantin teaches in Figures 2, 3A and 6, an extruded (Column 7, Line 12) plastic [polycarbonate (Column 7, Line 12)] panel (10) (Column 7, Line 12) for use in a metal roof system [retention clip 34 is made from metal (Column 7, Line 51)], the extruded plastic panel (10) comprising: a light transmitting member [the panel itself (Column 4, Lines 43-45] having a top layer (16) [outer surface (Column 7, Line 16)] and a bottom layer (18) [inner surface (Column 7, Line 17)] and a rib structure (17) [honeycomb configuration (Column 7, Line 15)] disposed between the top (16) and bottom (18) layers; a pair of standing seams (12) [seam flange (Column 7, Lines 5-6)] provided along two opposite side edges (14) [distal end (Column 7, Line 6)] of the light transmitting member (10) and 
Regarding claim 3, Konstantin in view of Celsi teach an extruded convex plastic panel. Furthermore, Konstantin teaches in Figure 2, the rib structure (17) is based on honeycomb shaped structure (Column 7, Lines 13-15).
Regarding claim 5, Konstantin in view of Celsi teach an extruded convex plastic panel. Furthermore, Konstantin teaches in Figures 2 and 6, each pair of standing seams 
Regarding claim 6, Konstantin in view of Celsi teach an extruded convex plastic panel. Furthermore, Konstantin teaches in Figures 2, 3a and 6, the pair of standing seams (12) have a size and geometry to mate with the U-shaped protruding portions (38 and 102) of the pair of connector assemblies (30 and 32).
Regarding claim 8, Konstantin in view of Celsi teach an extruded convex plastic panel. Furthermore, Konstantin teaches in Figures 2, 3a and 6, the pair of standing seams (12) is pushed into the U-shaped protruding portions (38 and 102) of the pair of connector assemblies (30 and 32) to connect the extruded convex plastic panel (10) to the metal roof system [various components of the roof system are made from metal (Column 7, Line 51)].
Regarding claim 9, Konstantin in view of Celsi teach an extruded convex plastic panel. Furthermore, Konstantin teaches in Figures 2, 3a and 6, the pair of connector assemblies (30 and 32) are made of an extruded aluminum (Column 7, Lines 52-54) and the vertical base portion (58 and 122) is fixed to the support structures [purlin or rafter (Column 8, Lines 63-66)] of the metal roof system with at least one fastener (70).
Regarding claim 10, Konstantin in view of Celsi teach an extruded convex plastic panel. Furthermore, Konstantin teaches in Figure 7, protruding portions (302) provided along two opposite side edges of the light transmitting member and projecting downward from the bottom layer of the light transmitting member.

Regarding claim 12, Konstantin in view of Celsi teach an extruded convex plastic panel. Furthermore, Konstantin teaches the light transmitting member is made from polycarbonate (Column 7, Line 12).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657.  The examiner can normally be reached on Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635